Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janice McLean DeLoatch appeals the district court’s order granting Defendant’s motion to dismiss her complaint alleging race discrimination under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. DeLoatch v. Harford Cnty. Bd. of Educ., No. 1:09-cv-03125-CCB, 2010 WL 1956804 (D.Md. May 14, 2010). We further deny DeLoatch’s motion for transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.